Citation Nr: 0400674	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947, and from November 1950 to May 1956.  The veteran 
died in September 1998.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded by the Board in 
December 2001.  On September 23, 2002, the Board issued a 
decision denying entitlement to compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
based on VA hospital care and medical treatment rendered 
between February 1998 and September 1998.  The appellant 
appealed the September 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an order 
dated in May 2003, the Court granted a joint motion for 
remand filed by the parties, and vacated the Board's 
September 23, 2002, decision.  The case was thereafter 
returned to the Board.

As discussed in the September 2002 Board decision, a December 
1998 rating decision denied entitlement to service connection 
for the cause of the veteran's death, concluding that the 
veteran's death was unrelated to either of his periods of 
service or to any service-connected disability.  In a 
February 1999 statement, the appellant requested that VA 
reconsider the December 1998 denial of entitlement to 
Dependents' Indemnity Compensation, and indicated that she 
believed entitlement to compensation for the cause of the 
veteran's death was warranted pursuant to 38 U.S.C.A. § 1151; 
she did not express a desire for appellate review of the 
December 1998 rating decision.  See 38 C.F.R. § 20.201 
(2003); Gallegos v. Principi, 283 F.3d 1309 (2002).  In a 
July 1999 rating decision, entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death was denied; no other basis for compensation was 
considered in that decision.  In November 1999, the 
appellant's representative indicated that the appellant 
disagreed with the July 1999 rating decision.  In her VA Form 
9 received in May 2000, the appellant specifically indicated 
that she was only appealing the denial of death benefits 
under the provisions of 38 U.S.C.A. § 1151.  

Consequently, the Board concludes that the appellant is only 
seeking appellate review of the July 1999 rating decision, 
and again points out that the appellant has never 
specifically contended that the cause of the veteran's death 
was due to service or to service-connected disability.  
Accordingly, the Board will confine its consideration of the 
instant appeal to the issue of whether the appellant is 
entitled to compensation pursuant to 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.


REMAND

The May 2003 Joint Motion for Remand concluded that the Board 
did not adequately discuss the amended duty to notify the 
appellant of what evidence VA would obtain on her behalf and 
what evidence she was responsible for submitting.

In this regard the Board notes that on November 9, 2000, 
during the pendency of the instant appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
was signed into law.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Consistent with the Joint Motion for Remand, the Board 
concludes that the appellant has not been adequately informed 
of the information and evidence necessary to substantiate her 
claim, and has not been adequately advised as to what 
evidence VA would obtain for her and of what evidence she was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board will therefore remand the 
instant appeal in order to ensure that the appellant receives 
the due process to which she is entitled in connection with 
the instant case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).
  
2.  The RO should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records of the veteran pertinent to 
the instant claim.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the appellant which have not been 
secured previously. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and her 
representative with an appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


